Citation Nr: 0615979	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Type 2 diabetes 
mellitus, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The record does not establish that the veteran had in-
country service or visitation in the Republic of Vietnam 
during the Vietnam Era.

2.  Type 2 diabetes mellitus was initially demonstrated many 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

Type 2 diabetes mellitus was not incurred in, or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2003 and July 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant. These letters, 
which were issued prior to the initial AOJ decision, informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence, as well as requested that he submit any additional 
evidence in his possession pertaining to the claim.  The 
Board observes that the aforementioned letters did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, and private treatment records.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

1.  Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a)(2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d)(2005).
 
The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2005).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2005).

The Board specifically notes that 38 C.F.R. § 3.309(e) was 
amended in May 2001 to include Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) as a 
disease for which service connection may be presumed due to 
an association with exposure to herbicide agents.  See 66 
Fed. Reg. No. 89, 23,166-23,168 (May 8, 2001).  This 
amendment to the regulations was made effective from July 9, 
2001.  

The record reflects that the veteran's claim was adjudicated 
by the RO pursuant to the revised regulations; accordingly, 
this claim is properly before the Board for appellate review.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) [holding that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply].

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Legal Analysis

The veteran asserts that service connection is warranted for 
his Type 2 diabetes mellitus disability.  In this regard, in 
order to establish service connection on a nonpresumptive 
direct incurrence basis for Type 2 diabetes mellitus, the 
veteran must provide evidence of a current diabetes mellitus 
disability, an in-service injury or disease, and a nexus 
between the current diabetes mellitus and an in-service 
injury or disease.  Although, the record reflects that the 
veteran currently has Type 2 diabetes mellitus, his service 
medical records do not reflect that he ever complained of 
diabetes related symptomology or was diagnosed with diabetes 
mellitus while in service.  Moreover, there is no competent 
clinical opinion of record that etiologically relates the 
veteran's current diabetes mellitus to any incident of 
service.  The Board also notes that the initial documentation 
by the record of the veteran's diabetes in 2002 is too remote 
from service to be reasonably related to the veteran's 
military service.  Such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Thus, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a nonpresumptive direct incurrence basis for 
the veteran's current diabetes mellitus disability.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's Type 2 diabetes 
mellitus must have become manifest to a degree of 10 percent 
or more within one year from the date of termination of his 
period of service.  In this case, there is no evidence that 
the veteran's Type 2 diabetes mellitus manifested itself to a 
compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
documented diagnosis of diabetes mellitus was in February 
2002, which was many years after the veteran's 1968 
separation from service.  Hence, the Board finds that 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for his 
current Type 2 diabetes mellitus.

As noted above, in order for a veteran to establish service 
connection for Type 2 diabetes mellitus that results from 
exposure to (herbicides) Agent Orange while serving in 
Vietnam, he must have served in the Republic of Vietnam or 
off the waters of Vietnam, during the period beginning on 
January 9, 1962 and ending on May 7, 1975 and had in-country 
duty or visitation.  In this case, the veteran who served as 
a Naval aircraft mechanic in service, contends that he was 
exposed to Agent Orange while at Cam Rahn Bay, Vietnam in 
1967.  According to the veteran, he was attached to a Naval 
Patrol Squadron (VP-47), which flew in three week rotations 
from Sangley Point, Philippines, Cam Rahn Bay, Vietnam, and 
Utapa Thailand and performed reconnaissance missions, 
delivered supplies, and transported Agent Orange.  He also 
indicated that in October and/ or November 1967, he went to 
Cam Rahn Bay on two occasions, for three days each, to fix 
communications boxes, and that while there he came under 
mortar fire, for which he received combat pay. 

However, the Board, after a careful review of the record 
(particularly the veteran's service personnel records), 
concludes that the evidence of record does not demonstrate 
that the veteran had in-country service or visitation in the 
Republic of Vietnam.  The veteran's DD 214 indicates that he 
received the Vietnam Service Medal, the National Defense 
Service Medal, as well as the Navy Unit Commendation Medal.  
However, there is no evidence that any of such medals were 
awarded for actual service in Vietnam or Vietnam-related 
combat.  The veteran's service personnel records indeed 
establish that he was assigned to the Patrol Squadron FORTY-
SEVEN.  However, the record is devoid of contemporaneous 
evidence that such unit was ever assigned to, or had 
temporary duty in Cam Rahn Bay, Vietnam or any other location 
in Vietnam, or was responsible for transporting Agent Orange.  
Moreover, in May 2005, the U. S. Army and Joint Services 
Records Research Center (JSRRC), in response to a unit 
research request, reported that the "history of PATROL 
SQUADRON 47 for the year 1967 states they were on a WESTPAC 
six month deployment arriving in Naha, Okinawa on June 29, 
1967, where their base of operations was located.  They also 
had detachments at Tapao, Thailand, and Sangley Point, 
Philippines.  They do not list any of the unit as detached or 
on temporary duty in the Republic of Vietnam."  Thus, in the 
absence of any evidence to the contrary, the Board concludes 
that the evidence of record does not establish that the 
veteran had in-country duty or visitation in the Republic of 
Vietnam.

In conclusion, although the veteran asserts that his Type 2 
diabetes mellitus is related to military service in Vietnam, 
the evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current Type 2 diabetes 
mellitus is related to his active military service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for Type 2 
diabetes mellitus.


ORDER

Entitlement to service connection for Type 2 diabetes 
mellitus, to include as secondary to Agent Orange exposure is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


